DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered.
Response to Amendments
   The Amendment filed 11/5/2021 has been entered. Claims 1 and 18 were amended. Thus, claims 1-20 are pending in the application.
Drawings
The drawings are objected to because Figs. 9, 10, 13, 16 and 23 each have an exploded view with floating parts that should be contained within a bracket spanning all of the structure (see MPEP 608.02 (V)(h)(1)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Szasz et al. (US 2019/0358473 A1) in view of Bangara et al. (US 2013/0104733 A1), Hou (US 2017/0128754 A1), Hyde et al. (US 2016/0121144 A1), Ishikawa et al. (US 2013/0327335 A1), and Choi et al. (US 2012/0017911 A1).
Regarding claim 1, Szasz discloses a system including a protective face mask (face mask) (abstract), comprising: 4
an outer housing including a first plurality of ventilation holes (front shell 12 with inlet holes 18) (Figs. 1-5; para. [0051]); 
5an inner housing detachably coupled to the outer housing (support 16, which is removable attached to the front shell 12) (Figs. 1-6B; para. [0059]), the inner housing configured to 6cover a nose and a mouth of a user (mask provides seal around nose and mouth) (abstract), the inner housing including a second plurality of ventilation 7holes, wherein a ventilation hole of the second plurality of ventilation holes defines a first shape and size (open areas 31; one of the open areas 31 has a first shape and size) (Fig. 8; para. [0066]), wherein a space between the inner housing and the outer housing is configured to receive a 8replaceable filter (filter 14 held between the front shell 12 and support 16) (Fig. 5; para. [0048]); 
and 9a sensor unit (pollution sensor 70 having a housing 72 and an electronic circuit 122 that reads the amount of pollutants in the air) (Fig. 12; paras. [0076-0077]) coupled to at least one of the inner housing and the outer housing (the sensor 70, 170 is attached to a head strap 171, which is in turn attached to the face mask 10 with front shell 12 and support 16) (para. [0017], para. [0079]), the sensor 10unit comprising a sensor housing (housing 72 and circuit 122 with processor) (Fig. 12; paras. [0076-0077]; para. [0095]) and at least one sensor configured to detect a presence of a contaminant (circuit 122 of sensor 70 reads the amount of pollutants in the air with sensors 120) (Figs. 12, 15; para. [0077]; para. [0092]; para. [0108]), and wherein the sensor housing is coupled to an inner portion of the outer housing and the at least one sensor is coupled to the inner housing (the sensor 70, 170 is attached to a head strap 171, which is in 
Szasz does not disclose the system has more than one protective face mask.
However, Szasz does teach at least two mask sensor devices in close proximity can share relevant data (Szasz; paras. [0113-0114]). Furthermore, Bangara teaches an air-treatment mask system (Bangara; abstract) wherein at least two protective face mask devices can communicate pollutant information with other devices such as each other (Bangara; Fig. 8; para. [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Szasz invention to include at least a second 10protective face mask, as taught by Szasz and Bangara, for the purpose of allowing data regarding the pollution levels of different locations to be shared between at least two separate protective mask devices (Bangara; para. [0056]).
Szasz does not disclose the sensor unit is directly coupled to at least one of the inner housing and the outer housing; wherein the sensor housing is directly coupled to an inner portion of the outer housing.
However, Hou teaches a wearable apparatus with an air quality detection device (Hou; abstract) wherein the sensor unit can be directly coupled to any portion of the mask as long as it can contact air for measuring air quality (air detection unit 8 can be provided outside, inside, or to the side of mask body 1) (Hou; para. [0028]). Moreover, the inside surface of the Szasz outer housing, or front shell 12, is located in front of and spaced from the filter 14, and thus there is space on the inner surface of the outer housing in contact with air (Szasz; Figs. 1, 4, 7B; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Szasz device such that the sensor unit is directly coupled to at least one of the inner housing and the outer housing; wherein the sensor housing is directly coupled to an inner portion of the outer housing, as taught by Hou, for the purpose of providing air quality information on the ambient unfiltered air closer to the user’s mouth.
Szasz does not disclose the sensor 10unit configured to detect a presence of a contaminant on the replaceable filter, the sensor being a sensor pad, wherein the sensor housing is coupled to the at least one sensor pad via at least one sensor electrical connection, and the at least one sensor pad is directly coupled to the inner housing.
However, Hyde teaches a face mask with a filter (Hyde; abstract) which includes a sensor 10unit configured to detect a presence of a contaminant on the replaceable filter (sensor 240 configured to detect airborne particles leaving the filter, and thus determine a volume of captured particles) (Hyde; Figs. 1B-1C; para. [0017]; para. [0029]), the sensor being a sensor pad (In the Applicant’s Figs. 15-16, the sensor pads 68 are shown to be flat parts of a sensor. Thus, as Hyde sensor 240 is shown to have flat surfaces (see Hyde Figs. 1B, 2B-2C), Hyde teaches the sensor 240 is a sensor pad.), wherein the sensor housing is coupled to the at least one sensor pad via at least one sensor electrical connection (sensor 240 is electrically coupled to controller 250) (Hyde; Figs. 1B-1C; para. [0028]). Furthermore, Ishikawa teaches an air cleaning apparatus 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Szasz sensor unit to include a sensor pad which is configured to detect a presence of a contaminant on the replaceable filter wherein the sensor housing is coupled to the at least one sensor pad via at least one sensor electrical connection, as taught by Hyde, for the purpose of enabling the device to be able to determine when the filter has to be cleaned or replaced (Hyde; para. [0017]). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the Hyde sensor 240 which detects containments leaving the filter to be directly coupled to the Szasz inner housing, as taught by Ishikawa, for the purpose of providing the sensor with a specific suitable downstream location for detecting particles still present after air leaves the filter which one of ordinary skill in the art could reasonably expect to work suitably well in the modified Szasz device.
Szasz does not disclose each sensor pad of the at least one sensor pad defines a second shape and size substantially similar to the first shape and size.
However, Choi teaches a filtering face mask (Choi; abstract) wherein a ventilation hole of a plurality of ventilation holes behind a filter and close to a user’s face defines a first shape 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Szasz second plurality of ventilation holes (i.e. open areas 31) to define a first shape and size, as taught by Choi, for the purpose of providing the Szasz inner housing with greater structural integrity and stiffness (Choi; abstract). With this modification, the modified Szasz device would thus teach the sensor pad of the at least one sensor pad defines a second shape and size substantially similar to the first shape and size (Hyde sensor 240 is a small square or rectangle; Choi openings 22 can be small squares or rectangles) (Hyde, Fig 1B; Choi, Figs. 1-3, para. [0041]).
Claims 2-4, 8, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Szasz in view of Bangara, Hou, Hyde, Ishikawa, and Choi as applied to claim 1 above, and further in view of Virr et al. (US 2018/0001120 A1).
Regarding claim 2, the modified Szasz device teaches the invention as previously claimed, but does not teach wherein the at least one sensor pad is configured to detect 13whether air flow through the replaceable filter is less than a predetermined air flow restriction 14level.
However, Virr teaches a filter assembly for a breathing apparatus (Virr; abstract) wherein a sensor pad is configured to detect 13whether air flow through the replaceable filter is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Szasz at least one sensor pad to include a sensor to detect 13whether air flow through the replaceable filter is less than a predetermined air flow restriction 14level, as taught by Virr, for the purpose of enabling the device to determine how clean or blocked a filter is, thus allowing the device to monitor the status of the filter (Virr; para. [0006], para. [0028]).
Regarding claim 3, the modified Szasz device teaches wherein the sensor housing is at least one of electrically and 18communicatively coupled to the at least one sensor pad via the at least one sensor electrical connection (Szasz sensor housing includes a processor and Hyde sensor is electrically coupled to the CPU 250, thus the modified Szasz device would need to have the Hyde sensor be electrically coupled to the Szasz processor) (Szasz, para. [0095]; Hyde, Fig. 1C, para. [0028]).
Regarding claim 4, the modified Szasz device teaches further comprising: 21a battery coupled to the sensor unit (battery 182) (Szasz; Fig. 13A; para. [0080]); 22a central processing unit coupled to the sensor unit and electrically coupled to the battery (processor for processing the data from the sensors, which is coupled to the battery) (Szasz; para. [0095]), 23wherein the central processing unit is capable of detecting at least one of the presence of the 24contaminant on the replaceable filter (Hyde sensor 240 configured to determine a volume of captured 
Regarding claim 8, the modified Szasz device teaches wherein the at least one sensor pad is configured to 9couple to at least one ventilation hole of the second plurality of ventilation holes (all sensors of Szasz, Hyde, and Virr would be physically attached to the Szasz mask, and thus would be coupled to the Szasz open areas 31).
Regarding claim 11, 
Regarding claim 12, the modified Szasz device teaches wherein the first sensor pad is located on an exterior 27surface of the replaceable filter (Hyde sensor 240 detects particles entering a filter, and thus must be on an exterior surface of that filter) (Hyde; para. [0017]) and the second sensor pad is located on an interior surface of the 28replaceable filter (Virr pressure sensor is used to determine the blocked flow resistance of a filter, and thus it must be on an interior surface of the filter as that is the downstream location of air flow to a user) (Virr; para. [0028]).
Regarding claim 13, Szasz discloses wherein the sensor unit is communicatively coupled to a mobile application on a remote computing device and is configured to share data about the 3replaceable filter with the mobile application (data from mask sensor device regarding air quality are sent to a user communication device such as a smartphone) (Szasz; Figs. 15-16C; para. [0087]).
Regarding claim 14, Szasz discloses wherein the sensor unit further comprises a 6transmitter capable of at least one of short-range wireless communication and cellular communication (mask sensor has a transceiver for sending and receiving air quality data via Bluetooth, internet, and/or mobile communication) (Szasz; Figs. 15-16C; para. [0087]; para. [0095]).
Regarding claim 15, the modified Szasz device teaches wherein the protective face mask of claim 14 comprises a first 9protective face mask (face mask 10) (Szasz; Figs. 1-5) and the transmitter of claim 14 comprises a first transmitter (transceiver for sending and receiving AQRs) (Szasz; para. [0019]), further comprising a second 10protective face mask (Szasz was previously modified in claim 1 to have a second face mask as part of the system, as taught by 
Regarding claim 16, the modified Szasz device teaches wherein the first protective face mask is configured 14to communicate with the second protective face mask via the first transmitter communicating with 15the second transmitter via at least one of short-range wireless communication and cellular communication (Szasz teaches at least two mask sensor devices in close proximity can share relevant data via Bluetooth, internet, and/or mobile communication; Bangara teaches at least two masks can communicate pollutant data with each other) (Szasz, Figs. 15-16C, para. [0087], para. [0095], paras. [0113-0114]; Bangara, Fig. 8, para. [0053]).
Regarding claim 17, 
Regarding claim 18, the modified Szasz device teaches further comprising a third party device configured 23to communicate (mask system can send information to a computer 816 or cell phone 818) (Bangara; Fig. 8; para. [0056]) with at least one of the first transmitter and the second transmitter via at least one 24of short-range wireless communication and cellular communication (mask sensor has a transceiver for sending and receiving air quality data via Bluetooth, internet, and/or mobile communication) (Szasz; Figs. 15-16C; para. [0087]; para. [0095]).
Regarding claim 19, the modified Szasz device does not teach wherein the third party device comprises a radio frequency identification (RFID) 27reader configured to obtain data from at least one of the first transmitter and the second transmitter 28and determine, from the data, a status of at least one of the first protective face mask and the second 29protective face mask.
However, Bangara further teaches a data transmitter 812 which sends data from the mask systems to a third party computer or cell phone can be a radio-frequency data transmitter (Bangara; Fig. 8; paras. [0055-0056]). Thus, the third party computer or cell phone would need a RFID reader in order to receive and read the signal sent from the radio-frequency data transmitter. Moreover, Virr teaches RFID readers may be used for communication when more complex data needs to be communicated between devices (Virr; para. [0028]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Szasz transmitter to send radio-frequency data, as taught by Bangara and Virr, for the purpose of enabling the protective mask to communicate more complex data (Virr; para. [0028]). With this modification, one of ordinary skill in the art would find it obvious to ensure the Bangara third party device comprises a RFID 
With these modifications, the modified Szasz device thus teaches wherein the third party device comprises a RFID 27reader (third party device needs to be able to receive and read data from the modified radio-frequency data transmitter, and would thus need an RFID reader) (Bangara; Fig. 8; paras. [0055-0056]) configured to obtain data from at least one of the first transmitter and the second transmitter 28and determine (Szasz transmitter modified to transmit radio frequency) (Bangara, Fig. 8, paras. [0055-0056]; Virr, para. [0028]), from the data, a status of at least one of the first protective face mask and the second 29protective face mask (status of mask filter is monitored) (Virr; para. [0006], para. [0028]).
Claims 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Szasz in view of Bangara, Hou, Hyde, Ishikawa, Choi, and Virr as applied to claim 4 above, and further in view of Scully (see attached “Everything about LEDs: Learn the basics of LED lighting and how to power!” article).
Regarding claim 5, the modified Szasz device teaches the invention as previously claimed, but is silent on wherein the LED is configured to protrude through 29the inner housing to an interior portion of the outer housing, such that the LED is visible through 30an opening on an exterior portion of the outer housing.
However, Hyde further teaches using an LED (input/output device 245 which can be a LED) (Hyde; Figs. 1B, 8; para. [0034]) on the filter 210, which is included in an inner housing of mask 200 (Hyde; Figs. 1B, 8; para. [0034]), and is silent on the type of LED used. Furthermore, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Szasz device such that the LED is included on the inner housing, as taught by Hyde, for the purpose of ensuring the visual indicator LED is in a physical position such that its light can be seen by a user wearing the mask, as the LED would be emitting light in front of the user. Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify this LED to be a through-hole LED, as taught by Scully, for the purpose of providing a suitable LED type for signage purposes which runs at lower current requirements then other LED types, thus enabling the device to save electricity (Scully; second page, last paragraph).
With these modification, the modified Szasz device would thus teach the LED is configured to protrude through 29the inner housing (Hyde input/output device 245 is in the mask 200, and as a Scully LED this device 245 would thus be shaped to protrude through the mask 200) to an interior portion of the outer housing (the light bulb side of the Scully LED would be facing outwards from the Szasz filter 14 towards the Szasz shell 12), such that the LED is visible through 30an opening on an exterior portion of the outer housing (the light from the Scully LED would be able to be seen through at least one of the Szasz holes 18 in the shell 12).
Regarding claim 6, the modified Szasz device teaches wherein the LED is configured to illuminate in response to detecting the presence of the contaminant on the replaceable filter (Szasz LED lights up in response to pollution levels; Hyde input/output 245 LED is used to 
Regarding claim 7, the modified Szasz device does not teach wherein the LED is configured to illuminate in 5response to detecting whether the air flow through the replaceable filter is less than the 6predetermined air flow restriction level.
However, Virr further teaches wherein the visual indicator is configured to illuminate in 5response to detecting whether the air flow through the replaceable filter is less than the 6predetermined air flow restriction level (indicator can be used to indicate how blocked a filter is; indicator emits a green flashing light when the filter still useable but will soon need replacing, but is thus not at the threshold of having a new, clean, and unblocked filter) (Virr; paras. [0028-0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Szasz LED such that the LED is configured to illuminate in 5response to detecting whether the air flow through the replaceable filter is less than the 6predetermined air flow restriction level, as taught by Virr, for the purpose of enabling a user to monitor a filter’s status and current suitability (Virr; paras. [0028-0029]).
Regarding claim 9, the modified Szasz device teaches wherein the LED is configured to emit light in at least 12one of a plurality of colors and a plurality of patterns (Szasz teaches a red or green colored light will flash, or the LED can remain off; Virr teaches a green color and rapid flashing pattern) (Szasz, para. [0112]; Virr, para. [0029]).
Regarding claim 10, the modified Szasz device teaches wherein the LED is configured to emit light in at least 15one of a first color and a first pattern upon detection of the presence of the .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Szasz in view of Bangara, Hou, Hyde, Ishikawa, and Choi as applied to claim 1 above, and further in view of Kim (US 2008/0223370 A1).
Regarding claim 20, the modified Szasz device teaches the invention as previously claimed, but does not teach wherein the replaceable filter comprises three layers.
However, Kim teaches a mask (Kim; abstract) wherein the replaceable filter comprises three layers (nonwoven fabric 70, carbon filter 80, and nano-silver filter 90) (Kim; Fig. 5; paras. [0039-0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Szasz replaceable filter to comprises three layers, as taught by Kim, for the purpose of enabling the filter to provide additional antibiotic, deodorizing, and suppression of bacteria and fungi propagation functions (Kim; paras. [0040-0041]).
Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive. 
On page 7 in the second and third paragraphs of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(b) rejections of the previous office action. The Examiner agrees, and has thus withdrawn those rejections.
Applicant’s arguments with respect to claim have been considered but are moot in view of new ground(s) of rejection with new additional Hou, Ishikawa, and Choi references being used in the current rejection as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                     

/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785